Citation Nr: 0520455	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  00-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The Board remanded this case back to 
the RO in November 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's lumbosacral strain is productive of 
limitation of motion and pain upon motion, which are not more 
than moderately disabling.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his disorder.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an October 2003 letter.  By this  letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App.103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a July 1999 rating decision, the RO granted service 
connection for lumbosacral strain in view of evidence showing 
that this disorder was etiologically related to service and a 
March 1998 VA treatment record indicating forward flexion to 
90 degrees and extension to 20 degrees.  A 10 percent 
evaluation was initially assigned, effective from July 31, 
1998.

Several VA treatment records dated prior to the appealed 
rating decision were added to the claims file subsequent to 
the issuance of that decision.  Among these, an MRI report of 
the lumbar spine from June 1998 was within normal limits.  An 
October 1998 VA treatment record indicates dull, achy, and 
mild pain in the veteran's low back that became sharp "when 
he lays."  The veteran also reported some tingling and 
numbness in the right toes and some mild weakness in the 
lower extremities, along with an uncontrollable jerking 
movement with sitting.  An examination revealed some 
lumbosacral tenderness, and the veteran was prescribed 
physical therapy, a back brace, and painkillers.  He was also 
treated for back pain in April and November 1999 and was 
noted to have "more worrisome" back discomfort with 
tingling down the legs on the latter occasion.  

During his February 2000 VA spine examination, the veteran 
reported constant back pain, increased with activity.  He 
also described spasms and decreased mobility.  The 
examination revealed forward flexion of the lumbosacral spine 
to 80 degrees, backward extension to 12 degrees, right 
flexion to 35 degrees, left flexion to 30 degrees, right 
rotation to 20 degrees, and left rotation to 30 degrees.  
There was a questionable straight leg raise on the right.  
The diagnosis was lumbosacral strain, with no evidence of 
degenerative joint or disk disease.  Subjective symptoms were 
noted to be consistent with a 10 percent decrease in normal 
joint excursion, strength, speed, coordination, and 
endurance.

Based on these subjective symptoms, the RO, in a March 2000 
rating decision, increased the evaluation for the veteran's 
lumbosacral strain to 20 percent, effective from July 1998.

During his September 2003 VA spine examination, the veteran 
noted that he had continuous pain in his back, with shooting 
pains down the legs after standing for an hour.  Upon 
examination, a mild thoracolumbar scoliotic curvature was 
noted.  Range of motion studies revealed flexion to 50 
degrees, with pain at 25 degrees; extension to zero degrees; 
right lateral flexion with pain from 15 to 20 degrees; left 
lateral flexion with pain at 20 degrees; and bilateral 
lateral rotation to 25 degrees.  Straight leg raising and 
deep tendon reflexes were unremarkable, and sensation was 
intact to light touch.  There was some spasm in the lumbar 
paravertebral musculature.  The assessment was lumbar strain, 
with intermittent sciatica.  The examiner noted a 15 percent 
worsening of "DeLuca factors" with aggravation.  X-rays of 
the lumbar spine were within normal limits.

In a March 2005 rating decision, the effective date for the 
veteran's 20 percent evaluation for lumbosacral strain was 
changed to July 31, 1995. 

For the period through September 25, 2003, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003), a 10 percent evaluation 
was warranted for lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation was in order for muscle 
spasm on extreme forward bending or loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation contemplated severe symptoms, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

Moreover, the diagnostic criteria for evaluating spine 
disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new but previously revised criteria for evaluating 
intervertebral disc syndrome, which are not applicable in 
this case in the absence of a diagnosis or diagnostic test 
findings of such a disorder.  68 Fed. Reg. 51454-51458 
(August 27, 2003). 

Under these revisions, a 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire thoracolumbar spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  

In this case, the veteran's most notable lumbosacral spine 
symptoms are pain and moderately reduced motion.  There is no 
evidence of any of the symptoms listed in the criteria for a 
40 percent evaluation under the former Diagnostic Code 5295, 
including listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  In terms of the new criteria, the veteran's forward 
flexion of the thoracolumbar spine well exceeds 30 degrees, 
and there is no evidence of ankylosis of the spine.  See also 
38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 (2003) 
(addressing ankylosis of the spine).

The veteran has been shown to have additional functional 
limitation due to pain; however, in view of his no more than 
moderately limited lumbosacral spine motion, the Board does 
not find that such additional functional limitation warrants 
a higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996); 38 C.F.R. §§ 4.40, 4.45; see also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003) (under which a higher 
evaluation of 40 percent is warranted in cases of severe 
limitation of motion of the lumbar spine).  Even after 
considering the veteran's symptomatology as a whole, his 
disability picture is not more than moderately disabling.  
Moreover, the Board notes that the increase from 10 percent 
to 20 percent in the March 2000 rating action was largely 
based on subjective symptoms, as contemplated by DeLuca.  

Overall, the Board has considered all applicable diagnostic 
criteria but finds no basis for an initial evaluation in 
excess of 20 percent for lumbosacral strain.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to that benefit, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 20 percent for lumbosacral strain is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


